DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 12/22/2021. Please note Claims 2-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10460499 in view of Davidson (US 20180350127 A1). 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10740947 in view of Davidson (US 20180350127 A1).

Instant Application
Patent No. 11017579
Patent No. 10460499
Patent No. 10740947
Claim 2. A method comprising: 
1. A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to: 
1. A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:
1. A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:
providing, from a first client device, a video of an object for presentation on a second client device; 
Claim 1 …a video of a person… 


receiving, from the second client device, an 




capture, utilizing a camera of the computing device, a video of a person performing a motion;
detect a motion of an object within the visual media item; and
detect a magnitude and a direction of movement indicated by sensor data while presenting the visual media item; and
based on the selected digital graphic and the motion of the object, determining an animation effect for the digital 


7. The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to transmit, from the computing device to another computing device, an indication of the digital graphic and an indication of the animation effect, the indications causing the digital graphic to appear 

6. The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to transmit, from the computing device to another computing device, an indication of the digital graphic and an indication of the animation effect, the 


Claims of U.S. Patent No. 10460499 and U.S. Patent No. 10740947 do not expressly disclose “providing, from a first client device, a video of an object for presentation on a second client device”. However, in the same field of endeavor, Davidson (US 20180350127 A1) discloses providing, from a first client device, a video of an object for presentation on a second client device ([0067] “In some aspects, multiple users may send private one-to-one messages to other students, and respective users may accept or reject Memory book Entries individually; therefore, each user may view and own a different digital copy of their Memory book.” [0059] “Memory book entries may include, for example, one or more of: a text message, an emoticon, free-style drawing, a video and an audio message.”). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the claimed invention in U.S. Patent No. 10460499 or U.S. Patent No. 10740947 with the features of providing, from a first client device, a video of an object for presentation on a second client device. Doing so could “make it a personally enhanced experience”, as taught by Davidson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.